Citation Nr: 1812380	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the reduction of the disability rating for left knee degenerative joint disease from 40 percent to 10 percent, effective August 1, 2015, was proper, to include entitlement to an increased rating greater than 40 percent prior to August 1, 2015, and entitlement to an increased rating greater than 10 percent from August 1, 2015.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to August 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction of the Veteran's claims file rests with the RO in New York, New York.

The Veteran's wife testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2017).


REMAND

The Board regrets the delay of a Remand in this case, but finds that one is necessary in order to obtain a legible copy of the August 2012 VA examination and opinion.  Review of the claims file reflects that the Veteran was afforded a VA knee examination in August 2012 in connection with his October 2011 claim for entitlement to an increased rating for a left knee disability.  Unfortunately, the only copy of the August 2012 VA examination and opinion is partially illegible.  Because the Veteran is claiming entitlement to an increased rating for a left knee disability greater than 40 percent prior to August 1, 2015, the results of the August 2012 VA examination are relevant to determining the appropriate rating during that time period.  Accordingly, the RO should obtain a legible copy of the August 2012 VA examination and opinion and associate it with the claims file.

With regard to the Veteran's claim for entitlement to a TDIU, the Veteran has been in receipt of a 100 percent schedular disability rating for his service-connected disabilities since November 3, 2015, and no additional payment of benefits for a TDIU is warranted after that date.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  The Board acknowledges that a separate award of a TDIU may be warranted under some circumstances.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation at the housebound rate.  Bradley, 22 Vet. App. 443 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  Thus, VA must consider a TDIU claim despite the existence of a schedular total rating for the purpose of supporting an award special monthly compensation under 38 U.S.C.A. § 1114(s).

In this case, the Veteran has a 100 percent disability rating for his service-connected amyotrophic lateral sclerosis (ALS), effective November 3, 2015, and was awarded special monthly compensation under 38 U.S.C. § 1114(p), effective November 3, 2015.  VA has a duty to maximize benefits which may include consideration of special monthly compensation when reasonably raised.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  

An award of TDIU after November 3, 2015 based on ALS would result in duplicative payment.  However, the award of a total schedular rating for ALS from November 3, 2015 does not moot the issue of entitlement to a TDIU, as TDIU may still be assigned on the basis of the Veteran's remaining service-connected disabilities.  The question before the Board is whether the Veteran's other service-connected disabilities of adjustment disorder, left mid-foot degenerative joint disease, right mid-foot degenerative joint disease with plantar fasciitis, right ankle disability, left ankle disability, and left knee degenerative joint disease, alone, render the Veteran unemployable.  Thus, the issue of entitlement to a TDIU prior to November 3, 2015 is in appellate status.  Additionally, the issue of entitlement to a TDIU from November 3, 2015 remains in appellate status for the limited purpose of determining whether the Veteran is entitled to special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s).

As the Veteran's claim for entitlement to an increased rating for left knee degenerative joint disease is remanded herein, the claim for a TDIU is procedurally intertwined with that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a clear and legible copy of the August 10, 2012 VA examinations and opinions and associate them with the claims file.  All attempts to obtain this evidence must be documented in the claims file.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




